Name: Commission Regulation (EEC) No 3833/86 of 16 December 1986 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products
 Type: Regulation
 Subject Matter: economic analysis;  trade
 Date Published: nan

 No L 356/12 Official Journal of the European Communities 17. 12. 86 COMMISSION REGULATION (EEC) No 3833/86 of 16 December 1986 amending Regulation (EEC) No 3601/82 on the communication by Member States to the Commission of data relating to imports and exports of certain agri ­ cultural products 1 . Article 2 is deleted. 2. Annex I (a) The following products are added to point 'III . Eggs and Poultry' : 'CCT heading No Description 02.03 Poultry liver, fresh, chilled, frozen, salted or in brine : A. Fatty liver of goose or duck B. Other ex 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted : B. Poultry fat' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) 1579/86 (2), and in particular Article 24 thereof, and the corresponding provisions of the other Regulations in the common organization of the market in agricultural products, Whereas Commission Regulation (EEC) No 3601 /82 (3), as last amended by Regulation (EEC) No 3401 /85 (4), provides for the communication by Member States to the Commission of data relating to imports and exports of certain agricultural products ; Whereas, for apples, the data that is at present received is insufficient for the requirements of market management ; whereas the data for apples should now be the same as the data required for other fruit and vegetable products ; Whereas, for certain products in the eggs and poultry sector, the rapid receipt of data on trade with third coun ­ tries and intracommunity trade is necessary for the good management of the market ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3601 /82 is hereby amended as follows : (b) The following product is added to point XIV. Fruit and Vegetables' : 'CCT heading No Description ex 08.06 Apples, pears and quinces, fresh : A. Apples II . Other' 3 . Annex II is cancelled. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 December 1986 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 139 , 24 . 5 . 1986, p . 29 . (3) OJ No L 376, 31 . 12 . 1982, p . 11 . 0 OJ No L 322, 3 . 12 . 1985, p . 13 .